Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This is in response to the Amendment dated August 3, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
	This application contains claims 3-5 and 7-10 drawn to species nonelected without traverse and claims 13, 15-18 and 29 drawn to species nonelected with traverse in the reply filed on February 10, 2017. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Rejections - 35 USC § 112
I.	Claim 14 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


II.	Claim 26 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-2, 12, 26, 30, 34-37, 54 and 56-59 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final Report: Investigation of Catalytic Pathways for Lignin Breakdown into Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (’022).
	Regarding claim 1, Amouzegar I teaches a process for performing electrocatalytic hydrogenation (ECH) and optionally electrocatalytic hydrodeoxygenation (ECHDO) of an organic substrate, the process comprising: 
(a) providing a reaction mixture comprising (i) an organic reactant comprising an aromatic CH group (= the catholyte and anolyte consisted of H2SO4 0.05 M. 470 mg of phenol was added to 100 ml of catholyte) [page 539, right column, lines 16-18]; 

(b) contacting the reaction mixture with a first electrode comprising a catalytic electrode composition comprising (i) a porous support and (ii) metal catalyst particles immobilized on the support (= the effect of the metal catalyst was investigated by using different types of electrode material dispersed on carbon support (Vulcan XC -72)) [page 541, right column, lines 27-29], wherein:
· the metal catalyst particles comprise a metal selected from the group consisting of Ru, Fe, Cu, Pt, Rh, Ir, Re, Os, Ag, Au, Co, Mo, Ga, mixtures thereof, alloys thereof, and combinations thereof; 
· the metal catalyst particles of the first electrode are capable of catalyzing ECH of aromatic CH groups to form corresponding CH2 groups, 
· the metal catalyst particles immobilized on the support are not mobile (= it was reported that when using different metals dispersed on carbon support, the catalytic activity in aqueous solution decreases in the following order: Rh>Ir>Pt>Ru>Pd) [page 541, right column, lines 42-46], and 
· the metal catalyst particles have been immobilized on the support prior to contacting the support with (i) the reaction mixture or (ii) one or more of water or a water-miscible solvent to which the organic reactant is added to form the reaction mixture (= dispersed Pt was obtained by precipitating Pt from a chloroplatinic acid solution by the addition of sodium formate in the presence of Vulcan XC-72R carbon (Cabot Canada)) [page 539, right column, lines 8-11]; 
(c) electrically contacting the reaction mixture with a second electrode (= a platinized 

platinum screen of high surface area was used as the anode) [page 539, right column, lines 15-16: the details of the electrode preparation and electrochemical cell are given elsewhere [7, 12]]; and 
(d) applying an electrical potential between the first electrode and the second electrode to provide an electrical current therebetween and through the reaction mixture (= a total cell current of 40 mA and 60 °C (±2 °C) using a Kepco current supply and a 640 ESC coulometer) [page 539, right column, lines 19-21], thereby performing an ECH reaction to reduce the aromatic CH group of the organic reactant and to form an ECH reaction product thereof comprising a CH2 group (= in the case of Pt electrode, the selectivity changes as a function of electrolysis time. For example, after the passage of 1.2 F mol-1, the ratio between cyclohexanol and cyclohexanone is 2 (65% of cyclohexanol and 35% of cyclohexanone) whereas after passing 6 F mol-1 of charge, the ratio increases to 19 (95% of cyclohexanol and 5% of cyclohexanone) [page 541-542, bridging paragraph].
The process of Amouzegar I differs from the instant invention because Amouzegar I does not disclose the following:
	a.	Wherein the reaction mixture comprises (ii) a plurality of different organic compounds, the plurality being selected from the group consisting of a multicomponent bio-oil, a multicomponent bio-oil fraction, a plurality of bio-oil components, and combinations thereof, wherein the organic reactant comprising the aromatic CH group is one of the plurality of different organic compounds.
Amouzegar I teaches phenol hydrogenation (page 539, abstract).

	Gluckstein teaches that fast pyrolysis is a relatively new technology for converting whole biomass into complex liquid fuels (Kalita et al. 2009). The bio-oil, produced from fast pyrolysis in yields up to 75 wt%, is a free flowing, complex mixture of water, organic acids, aldehydes, ketones, sugars, phenolics, and lignin derived oligomers (pyrolytic lignin). (Ingram et al. 2008)
Though bio-oil can be used as a low sulfur, carbon neutral fuel, its high viscosity, instability, poor miscibility with petroleum fuels, water content, and hence corrosiveness, suggest that further treatment could significantly increase its fungibility and therefore, its value (page 11, line 20 to page 12, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the reaction mixture described by Amouzegar I with wherein the reaction mixture comprises (ii) a plurality of different organic compounds, the plurality being selected from the group consisting of a multicomponent bio-oil, a multicomponent bio-oil fraction, a plurality of bio-oil components, and combinations thereof, wherein the organic reactant comprising the aromatic CH group is one of the plurality of different organic compounds because phenolics for further treatment are found in bio-oil produced from fast pyrolysis.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).
	b.	Wherein the support is a porous activated carbon cloth (ACC) support.
	Amouzegar I teaches using different types of electrode material dispersed on carbon 

support (Vulcan XC-72) [page 541, lines 27-30].
	Auer teaches the use of activated carbon, carbon black and graphite as well as graphitised materials as support material for the manufacture of commercially available precious metal powder catalysts (page 259, abstract). Carbon supported precious metal powder catalysts are applied to aromatic ring hydrogenation (page 267, Table 2).
	JP ‘022 teaches an active carbon carrier which, in order to improve the reaction efficiency of hydrogenation and dehydrogenation reactions by a catalyst, has a large specific surface area and is excellent in thermal conductivity and diffusibility of hydrogen gas, a reaction raw material, and a product, and catalyst-carrying active carbon (abstract). 
For example, in a system for hydrogenating monocyclic aromatic compounds such as benzene, toluene, xylene, mesitylene, bicyclic aromatic compounds such as naphthalene and methylnaphthalene, and tricyclic aromatic compounds such as anthracene, or hydrogenated products (page 1, lines 6-9).

The catalyst supported on the activated carbon carrier is not particularly limited, but the catalyst for the dehydrogenation reaction includes platinum, palladium, ruthenium, rhodium, iridium, nickel, cobalt, rhenium, vanadium, tungsten, molybdenum and the like. Various catalysts can be mentioned. Further, a plurality of these catalysts can be used in combination (page 5, lines 24-28).

	The obtained knitted fabric-like fibrous activated carbon cloth had an absolute basis weight of 103 g/m2, a thickness of 1.00 mm, and a breathability of 330 cm3/cm2 · s. In addition, the toluene adsorption performance of this fibrous activated carbon cloth was 54 g/m2, and the BET specific surface area was 1620 m2/g, which were extremely high adsorption performance (page 7, lines 12-22).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the support described by Amouzegar I with wherein the support is a porous activated carbon cloth (ACC) support because Amouzegar I teaches a 

carbon support (Vulcan XC-72) where Auer teaches that activated carbon and carbon black are carbon supports for precious metal powder catalysts used in aromatic ring hydrogenation where JP ‘022 teaches that precious metal catalysts supported on knitted fabric-like fibrous activated carbon cloth improves the reaction efficiency of hydrogenation (abstract) of monocyclic aromatic compounds and tricyclic aromatic compounds.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	c.	Wherein the organic reactant has a conversion of at least 0.8.
	The invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because the Amouzegar I combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Regarding claim 2, Amouzegar I teaches the process further comprising: (e) recovering or separating the reaction product from the reaction mixture (= reaction products and current efficiencies were determined by their FTIR spectra (Perkin Elmer system 2000) and gas 

chromatography (Hewlett Packard 5890 series II)) [page 539, right column, lines 27-30].
Regarding claim 12, Gluckstein teaches wherein the bio-oil is a reaction product produced from fast pyrolysis of biomass (= the bio-oil, produced from fast pyrolysis in yields up to 75 wt%, is a free flowing, complex mixture of water, organic acids, aldehydes, ketones, sugars, phenolics, and lignin derived oligomers (pyrolytic lignin). (Ingram et al. 2008) [page 11, lines 20-
23].
Regarding claim 26, Gluckstein teaches wherein: each of the plurality of different organic compounds in the reaction mixture provided in part (a) and prior to applying the electrical potential in part (d) comprises one or more of functional groups selected from the group consisting of carbonyl carbon-oxygen double bonds, aromatic double bonds, ethylenic carbon-carbon double bonds, acetylenic carbon-carbon triple bonds, hydroxyl carbon-oxygen single bonds, ether carbon-oxygen single bonds, and combinations thereof (= the bio-oil, produced from fast pyrolysis in yields up to 75 wt%, is a free flowing, complex mixture of water, organic acids, aldehydes, ketones, sugars, phenolics, and lignin derived oligomers (pyrolytic lignin). (Ingram et al. 2008) [page 11, lines 20-23]; and after applying the electrical potential in part (d), the reaction mixture comprises a plurality of corresponding ECH products and/or ECHDO products of the plurality of different organic compounds (= from the electrocatalytic hydrogenation of the organic compounds).
	Regarding claim 30, Amouzegar I teaches wherein the second electrode comprises an electrically conductive material selected from the group consisting of Ni, Pt, carbon, lead, lead dioxide, mixtures thereof, alloys thereof, and combinations thereof (= a platinized platinum 

screen of high surface area was used as the anode) [page 539, right column, lines 15-16: the details of the electrode preparation and electrochemical cell are given elsewhere [7, 12]].
Regarding claim 34, Amouzegar I teaches wherein the ECH reaction product and optionally an ECHDO reaction product contains at least 80% of the carbon initially contained in the reaction mixture (= in the case of Pt electrode, the selectivity changes as a function of electrolysis time. For example, after the passage of 1.2 F mol-1, the ratio between cyclohexanol and cyclohexanone is 2 (65% of cyclohexanol and 35% of cyclohexanone) whereas after passing 6 F mol-1 of charge, the ratio increases to 19 (95% of cyclohexanol and 5% of cyclohexanone) [page 541-542, bridging paragraph].
Regarding claim 35, Amouzegar I teaches wherein the first electrode is capable of catalyzing the electrocatalytic hydrogenation (ECH) and optionally the electrocatalytic hydrodeoxygenation (ECHDO) [= in the case of Pt electrode, the selectivity changes as a function of electrolysis time. For example, after the passage of 1.2 F mol-1, the ratio between cyclohexanol and cyclohexanone is 2 (65% of cyclohexanol and 35% of cyclohexanone) whereas after passing 6 F mol-1 of charge, the ratio increases to 19 (95% of cyclohexanol and 5% of cyclohexanone)] (page 541-542, bridging paragraph).
Regarding claim 36, Amouzegar I teaches wherein the first electrode is capable of catalyzing (i) ECH of unsaturated carbon-carbon bonds in the organic reactant, optionally (ii) ECH of carbon-oxygen double bonds in the organic reactant, and optionally (iii) ECHDO of carbon-oxygen single bonds in the organic reactant (= in the case of Pt electrode, the selectivity changes as a function of electrolysis time. For example, after the passage of 1.2 F mol-1, the 

ratio between cyclohexanol and cyclohexanone is 2 (65% of cyclohexanol and 35% of cyclohexanone) whereas after passing 6 F mol-1 of charge, the ratio increases to 19 (95% of cyclohexanol and 5% of cyclohexanone) [page 541-542, bridging paragraph].
Regarding claim 37, Amouzegar I teaches wherein: (i) the metal catalyst particles comprise nanoparticles ranging in size from 1 nm to 200 nm (= particle size (nm)) [page 540 Table 1]; and (ii) the metal catalyst particles have metal dispersions ranging from 1% to 90% (= electrodes prepared from catalysts with Pt loadings ranging from 2% to 30% present high current efficiencies) [page 540, left column, lines 10-15].
	Regarding claim 54, Amouzegar I teaches wherein the first electrode is in continuous electrical connection with a source of at least one of the electrical voltage potential and the electrical current (= a total cell current of 40 mA and 60 °C (±2 °C) using a Kepco current supply and a 640 ESC coulometer) [page 539, right column, lines 19-21].
Regarding claim 56, JP ‘022 teaches wherein the ACC support and the metal catalyst particles immobilized thereon are together in a monolithic form as the catalytic electrode composition (= the knitted fabric-like fibrous activated carbon cloth) [page 7, line 22].
Regarding claim 57, Gluckstein teaches wherein the metal catalyst particles have been immobilized on the ACC support by performing at least one of an incipient wetness impregnation process and an ion exchange process (= catalytic metal was deposited onto the carbon electrode surface using incipient wetness impregnation of palladium) [page 21, lines 27-28].
	JP ‘022 teaches wherein the metal particles have been immobilized on the ACC support 

by performing at least one of an incipient wetness impregnation process and an ion exchange process (= further, the knitted fabric-like fibrous activated carbon cloth was immersed in an aqueous solution of chloroplatinic acid to prepare 5% by mass of platinum catalyst-supported activated carbon) [page 7, lines 22-24].
Regarding claim 58, Amouzegar I teaches wherein the metal catalyst particles comprise a metal selected from the group consisting of Ru, Cu, Pt, mixtures thereof, alloys thereof, and combinations thereof (= it was reported that when using different metals dispersed on carbon support, the catalytic activity in aqueous solution decreases in the following order: Rh>Ir>Pt>Ru>Pd) [page 541, right column, lines 42-46].
	JP ‘022 teaches wherein the metal catalyst particles comprise a metal selected from the group consisting of Ru, Cu, Pt, mixtures thereof, alloys thereof, and combinations thereof (= a platinum catalyst-supported activated carbon cloth) [page 7, lines 22-24 and 28].
	Regarding claim 59, Amouzegar I teaches wherein the metal catalyst particles comprise Ru (= it was reported that when using different metals dispersed on carbon support, the catalytic activity in aqueous solution decreases in the following order: Rh>Ir>Pt>Ru>Pd) [page 541, right column, lines 42-46].
	Auer teaches wherein the metal catalyst particles comprise Ru (page 267, Table 2).
	JP ‘022 teaches the catalyst supported on the activated carbon carrier is not particularly limited, but the catalyst for the dehydrogenation reaction includes platinum, palladium, ruthenium, rhodium, iridium, nickel, cobalt, rhenium, vanadium, tungsten, molybdenum and the like. Various catalysts can be mentioned. Further, a plurality of these catalysts can be used in 

combination (page 5, lines 24-28).

II.	Claim 14 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final Report: Investigation of Catalytic Pathways for Lignin Breakdown into Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-59 above, and further in view of Santana et al. (“Electrocatalytic Hydrogenation of Organic Compounds Using Current Density Gradient and Sacrificial Anode of Nickel,” Tetrahedron Letters (2003 Jun 16), Vol. 44, No. 25, pp 4725-4727).
	Amouzegar I, Gluckstein, Auer and JP ‘022 are as applied above and incorporated herein.
Regarding claim 14, Amouzegar I teaches wherein the reaction mixture further comprises one or more of the water (= in aqueous solution) [page 541, lines 44-45].
Gluckstein teaches wherein the reaction mixture further comprises one or more of the water (= the bio-oil, produced from fast pyrolysis in yields up to 75 wt%, is a free flowing, complex mixture of water, organic acids, aldehydes, ketones, sugars, phenolics, and lignin derived oligomers (pyrolytic lignin). (Ingram et al. 2008) [page 11, lines 20-23].

The process of Amouzegar I differs from the instant invention because Amouzegar I does not disclose wherein the reaction mixture further comprises one or more of the water-miscible organic solvent.
Santana teaches the electrolytic hydrogenation of organic compounds using H2O/MeOH (1:1) as a solvent (page 4725, abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the reaction mixture described by Amouzegar I with wherein the reaction mixture further comprises one or more of the water-miscible organic solvent because MeOH is used as a co-solvent in a solution for the electrocatalytic hydrogenation of organic compounds.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 33 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final 

Report: Investigation of Catalytic Pathways for Lignin Breakdown into Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-59 above, and further in view of Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Highly Dispersed Pt Electrodes,” Electrochimica Acta (1994), Vol. 39, No. 4, pp. 557-559) [Amouzegar II].
	Amouzegar I, Gluckstein, Auer and JP ‘022 are as applied above and incorporated herein.
Regarding claim 33, Amouzegar I teaches the process comprising performing the ECH and optionally an ECHDO reaction in a divided electrochemical cell containing the mixture, wherein: (i) the second electrode is in contact with an anolyte mixture in electrical connection with the reaction mixture via an ion-exchange membrane (= the electrolytic experiments were carried out in a glass H-type cell with a Nation 324 cation exchange membrane separating the cathodic (100 ml) and anodic (30 ml) compartments. The electrolysis solution consisted of 0.05 M H2SO4 with 470 mg of phenol added to 100 ml of the catholyte. The anolyte consisted of 0.05 M H2SO4. A platinized platinum screen of high surface area was used as the anode) [page 539, right column, lines 15-16: the details of the electrode preparation and electrochemical cell are given elsewhere [7, 12]].
Gluckstein teaches wherein (ii) the reaction mixture further comprises carboxylic acids (= the bio-oil, produced from fast pyrolysis in yields up to 75 wt%, is a free flowing, complex 

mixture of water, organic acids, aldehydes, ketones, sugars, phenolics, and lignin derived oligomers (pyrolytic lignin). (Ingram et al. 2008) [page 11, lines 20-23].
The process of Amouzegar I differs from the instant invention because Amouzegar I does not disclose wherein (iii) the process further comprises removing at least some of the carboxylic acids from the reaction mixture into the anolyte mixture via the ion-exchange membrane.
Amouzegar II teaches that the current efficiency results have been corrected for the reactant and products which diffuse across the Nafion membrane (page 557, right column, lines 23-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process described by Amouzegar I with wherein (iii) the process further comprises removing at least some of the carboxylic acids from the reaction mixture into the anolyte mixture via the ion-exchange membrane because the reactant and products diffuse across a Nafion membrane.
The discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property and/or function does not necessarily mean the process is unobvious since this property or function may be presumed or inherent in the prior art. 

IV.	Claim 38 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal 

Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final Report: Investigation of Catalytic Pathways for Lignin Breakdown into Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (‘022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-59 above, and further in view of Macias Perez et al. (“Platinum Supported on Activated Carbon Cloths as Catalyst for Nitrobenzene Hydrogenation,” Applied Catalysis A: General (1997), Vol. 151, pp. 461-475).
	Amouzegar I, Gluckstein, Auer and JP ‘022 are as applied above and incorporated herein.
	Regarding claim 38, JP ‘022 teaches wherein: (i) the ACC is in the form of a flexible woven or knitted monolithic support (= the knitted fabric-like fibrous activated carbon cloth) [page 7, line 22] and (ii) the ACC support prior to metal particle immobilization has a microporous structure with a specific BET surface ranging from 800 m2/g to 3000 m2/g (= a fibrous activated carbon having a specific surface area of 800 to 3000 m2/g according to the BET method can be obtained) [page 4, lines 3-5].
The process of Amouzegar I differs from the instant invention because Amouzegar I does not disclose the following:
(iii) the ACC support prior to metal particle immobilization has a microporous with a specific micropore surface area ranging from 500 m2/g to 2100 m2/g; 

(iv) the ACC support prior to metal particle immobilization has a microporous structure with a specific micropore volume ranging from 0.2 cm3/g to 1.0 cm3/g; 
(v) the catalytic electrode composition has a microporous structure with a specific BET surface area relative to that of the ACC support prior to metal particle immobilization ranging from 0.1 to 0.9; 
(vi) the catalytic electrode composition has a microporous structure with a specific micropore surface area relative to that of the ACC support prior to metal particle immobilization ranging from 0.1 to 0.9; and 
(vii) the catalytic electrode composition has a microporous structure with a specific micropore volume relative to that of the ACC support prior to metal particle immobilization ranging from 0.1 to 0.9.
	Macias Perez teaches that:
	Recently, new forms of activated carbon, such as activated carbon fibers (ACF) and activated carbon cloths (ACC) are being prepared [9,10]. Their porous structure and apparent surface area depend on the nature of the raw material, the thermal treatment and the activation procedure used 
[9,11,12], The apparent surface area of these active carbons is usually high, normally in the range 600-3000 m2/g. Their porous network is mainly formed by deep pores in a narrow range of sizes, especially micropores [13] (page 462, lines 6-12).

	Four commercial available activated carbon cloths have been used; two samples, prepared by carbonization and activation of viscose rayon cloth, supplied by Charcoal Cloth, named Cl and C2, and two samples, prepared by carbonization and activation of phenolic pitch fibers (Kynol) [10], supplied by Gunei named G1 and G2 (page 463, “2.1. Supports”).

	The apparent surface area was obtained from N2 adsorption data using the BET equation [35]. The micropore volume (VMICRO) was obtained from CO2 isotherms using the Dubinin-Radushkevich equation [35]. The supermicropore volume (VSP) was estimated subtracting VMICRO from the pore volume obtained applying the Dubinin-Radushkevich equation to the N2 isotherm. Finally, the mesopore volume (VMS) was calculated from the nitrogen 

isotherm by subtraction of the adsorbed gas volume (expressed as liquid) at relative pressure of 0.2 from that at 0.95. The results are summarized in Table 1 (page 465, lines 5-12).

	The samples have high apparent surface areas, near 1000 m2/g for series C and 1500 m2/g for series G. The CO2 micropore volume, corresponding to pore size < 0.7 nm, is almost double for the G series. Sample C2 presents the widest pore size distribution, and sample G1 the narrowest one. Consequently, these ACC that exhibit different textural characteristics, can be useful to analyze their behaviour as catalyst supports (pages 465-466, bridging paragraph).

The invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because JP ‘022 teaches a knitted fabric-like fibrous activated carbon cloth (page 7, line 22) where Macias Perez teaches that activated carbon cloths are commercially available. Their porous structure and apparent surface area depend on the nature of the raw material, the thermal treatment and the activation procedure used. It is deemed that these commercially available activated carbon cloths encompass or overlap what is presently claimed (e.g., page 465, Table 1).
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
When the material recited in the reference is substantially identical to that of the claims, claimed properties and/or functions may be presumed or inherent in the prior art.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 

Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final Report: Investigation of Catalytic Pathways for Lignin Breakdown into Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-59 above.
	Amouzegar I, Gluckstein, Auer and JP ‘022 are as applied above and incorporated herein.
Regarding claim 60, the process of Amouzegar differs from the instant invention because Amouzegar does not disclose wherein: the reaction mixture provided in part (a) comprises a plurality of organic reactants each comprising an aromatic CH and being selected from the group consisting of hydroxy-substituted aromatic compounds, methoxy-substituted aromatic compounds, oligomerization products thereof, and combinations thereof; each of the organic reactants is one of the plurality of different organic compounds; and applying the electrical potential in part (d) comprises reducing each of the organic reactants to form an ECH reaction product thereof comprising a CH2 group and having a conversion of at least 0.8.
Amouzegar I teaches phenol hydrogenation (page 539, abstract).
	Gluckstein teaches that fast pyrolysis is a relatively new technology for converting whole biomass into complex liquid fuels (Kalita et al. 2009). The bio-oil, produced from fast 

pyrolysis in yields up to 75 wt%, is a free flowing, complex mixture of water, organic acids, aldehydes, ketones, sugars, phenolics, and lignin derived oligomers (pyrolytic lignin). (Ingram et al. 2008)
Though bio-oil can be used as a low sulfur, carbon neutral fuel, its high viscosity, instability, poor miscibility with petroleum fuels, water content, and hence corrosiveness, suggest that further treatment could significantly increase its fungibility and therefore, its value (page 11, line 20 to page 12, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the reaction mixture described by Amouzegar I with wherein: the reaction mixture provided in part (a) comprises a plurality of organic reactants each comprising an aromatic CH and being selected from the group consisting of hydroxy-substituted aromatic compounds, methoxy-substituted aromatic compounds, oligomerization products thereof, and combinations thereof; each of the organic reactants is one of the plurality of different organic compounds because phenolics and lignin derived oligomers (pyrolytic lignin) for further treatment are found in bio-oil produced from fast pyrolysis.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).
	As to “applying the electrical potential in part (d) comprises reducing each of the organic reactants to form an ECH reaction product thereof comprising a CH2 group and having a conversion of at least 0.8,” the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because the Amouzegar I 

combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that first, Amouzegar I and Gluckstein are directed to opposite reactions. Amouzegar I hydrogenates the aromatic CH group in its phenol reactant to a corresponding CH2 group in its cyclohexanol. Thus, Amouzegar I eliminates the aromatic character of its reactant. In contrast, Gluckstein does not hydrogenate (via ECH or otherwise) any aromatic CH groups as recited. Gluckstein hydrogenates and deoxygenates methoxy and hydroxyl substituents on the aromatic lignin framework, but preserves the aromatic rings. Gluckstein, p. xiii and p. 1. This preservation of aromatic rings is further evident by the action’s citation to Gluckstein, in particular page 
4/Figure 1, which discloses bio-oil upgrading to aromatics, including benzene, toluene, styrene, etc.
In response, Amouzegar I teaches phenol (page 539, right column, line 18) and Gluckstein teaches that fast pyrolysis of biomass produces bio-oil (page 11, lines 20-23) which comprises phenol where the electrocatalytic hydrogenation of the phenol present in the bio-oil would produce cyclohexanol because the most selective electrode for cyclohexanol production 

is obtained with a Ru/C-based electrode (Amouzegar I: page 542, left column, lines 35-37).  
Using the method of fast pyrolysis of biomass disclosed by Gluckstein to obtain the phenol for Amouzegar I is independent to the hydrogenation reactions.

	• Applicant states that thus, the skilled artisan understanding that Gluckstein’s object is to preserve the aromatic character of its reactants, would have no reason to substitute Gluckstein’s reactants in Amouzegar I, which has the exact opposite goal of eliminating the aromatic character of its reactant. Namely, there is no reason that the desirable conversion of bio-oil (or other reactant) from Gluckstein to an aromatic product in any way suggests that bio-oil would be desirable to convert to a non-aromatic product by Amouzegar l’s process. Similarly, there would be no reasonable expectation of success for the modification, because Gluckstein’s teaching regarding the suitability of its various reactants is in the context of a reaction that is not performed in Amouzegar I (i.e., preservation vs. elimination of aromatic character).
In response, the combination of Amouzegar I and Gluckstein is based on modifying the reactant of Amouzegar I with the realization that the phenol present in the bio-oil will react on a selective electrode to produce cyclohexanol, whereas the most selective electrode for 
cyclohexanol production is obtained with a Ru/C-based electrode (Amouzegar I: page 541, right column, lines 55-57; and page 542, left column, lines 33-37) because a compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
Bio-oil is a reactant used in electrocatalytic hydrogenation (Gluckstein: page 4, Fig. 1).

	• Applicant states that additionally, Amouzegar I and Gluckstein are directed to different catalyst systems. Amouzegar I uses a platinum (Pt/C) catalyst, but Gluckstein is limited to palladium or nickel catalyst particles for its selective hydrogenation reaction. This difference additionally indicates a lack of expectation of success. The ability to convert a reactant (e.g., bio-oil) to a given product using a given catalyst (e.g., aromatic product with Pd or Ni catalyst in 
Gluckstein) does not provide a reasonable expectation of success for converting the same reactant to a different product using a different catalyst (e.g., non-aromatic product with Pt catalyst in Amouzegar 1).
In response, Amouzegar I teaches phenol and whereas in the case of a Ru electrode, cyclohexanol is practically the only reaction product and in the case of a Pt electrode, the selectivity changes as a function of electrolysis time (page 541, right column, lines 55-58; and page 542, left column, lines 34-37). 
It is deemed that the phenol present in bio-oil would be converted into cyclohexanol on the Pt/C-based electrode and the Ru/C-based electrode of Amouzegar I because a compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].

	• Applicant states that neither Auer nor JP ‘022 suggest the modification proposed by the action: Auer is generally cited for disclosure of different carbon supports for metal catalysts, but the cited portion of Auer related to aromatic substrate hydrogenation is not an electrocatalytic process. Auer at p. 267 (Table 2 disclosing “aromatic substrate hydrogenation,” which is not an 

electrocatalytic process). While Auer does disclose possible electrocatalysts, these are only for fuel cell reactions and not for the reaction in Amouzegar I. Id. at pp. 268-269. Similarly, while JP '022 discloses an ACC support, it likewise is unrelated to electrocatalytic processes. JP ‘022 mentions both generic hydrogenation and dehydrogenation reactions, but its only disclosure of specific catalysts metals and working examples are for hydrogen formation via dehydrogenation reactions. JP ‘022 at pp. 6-7 (English machine translation). Thus, there is no suggestion to use an ACC support for the electrocatalytic reaction of Amouzegar I.
	In response, there is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Amouzegar I teaches that whereas in the case of a Ru electrode, cyclohexanol is practically the only reaction product and in the case of a Pt electrode, the selectivity changes as a function of electrolysis time (page 541, right column, lines 55-58; and page 542, left column, lines 34-37).
Amouzegar I teaches Vulcan XC-72 (page 541, right column, lines 27-29), which is a carbon black. Auer teaches that activated carbon is an alternative to carbon black as a support for a Pt or Ru catalyst (page 259, abstract; and page 266, bridging paragraph) and JP ‘022 teaches a knitted fabric-like fibrous activated carbon cloth (page 7, lines 12-16) is a support for a platinum or ruthenium catalyst (page 5, lines 24-26). 
Thus, the knitted fabric-like fibrous activated carbon cloth of JP ‘022 is a carbon base for the Pt and Ru catalysts of the electrode of Amouzegar I.

	• Applicant states that nothing in the prior art suggests that mixtures of such organic reactants could be efficiently reduced via ECH as recited. As discussed in Section ll.B above, the only reference cited for disclosure related bio-oil (Gluckstein) is unrelated to processes that could reduce aromatic CH groups to corresponding CH2 groups in ECH reaction products as recited (i.e., because Gluckstein preserves aromatic character). 
	In response, there is no requirement that presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary 

skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	Gluckstein teaches that electrocatalytic hydrogenation has been shown to selectively convert lignin model compounds to reduced phenolic compounds (Mahdavi et al. 1997 and Cyr et al. 2000) [page 9, lines 24-26]. 
Lignin derived oligomers (pyrolytic lignin) is present in bio-oil (page 11, lines 20-23). 
Bio-oil is a reactant used in electrocatalytic hydrogenation (Gluckstein: page 4, Fig. 1).
It is deemed that the phenol present in bio-oil would be converted into cyclohexanol on the Pt/C-based electrode and the Ru/C-based electrode of Amouzegar I (page 541, right column, lines 55-57; and page 542, left column, lines 33-37) because a compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Cyr et al. (“Electrocatalytic Hydrogenation of Lignin Models at Raney Nickel and 

Palladium-Based Electrodes,” Canadian Journal of Chemistry (2000 Mar 1), Vol. 78, No. 3, pp. 
307-315) is cited to teach products formed from ECH:
 
    PNG
    media_image1.png
    282
    92
    media_image1.png
    Greyscale

(page 312, Fig. 4). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 7, 2021